Citation Nr: 0508941	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse








INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified active service from October 1974 to May 1988, and 
prior active service of 6 years, 10 months, and 13 days.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The RO, in pertinent part, denied entitlement to special 
monthly compensation on the basis of loss of use of upper and 
lower extremities.

In January 1995 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO.  A transcript 
of their testimony has been associated with the claims file.

In September 1997 the Board initially remanded the case to 
the RO for further development and adjudicative action.

In a May 2000 rating decision the RO affirmed the denial of 
entitlement to special monthly compensation for loss of use 
of the upper and lower extremities.

In August 2003 the Board most recently remanded the case to 
the RO for further development and adjudicative action.

In August 2004 the RO most recently affirmed the denial of 
entitlement to special monthly compensation for loss of use 
of the upper and lower extremities.

The case has been returned to the Board for further appellate 
review.

The Board directs the attention of the RO to the 
representative's February 1993 statement wherein clear and 
unmistakable error was claimed to have been committed in the 
September 28, 1990 rating decision.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDINGS OF FACT

1.  Service connection has been granted for cervical 
myelopathy involving the right upper extremity, rated as 50 
percent disabling; cervical myelopathy involving the left 
lower extremity, rated as 40 percent disabling; cervical 
myelopathy involving the right lower extremity, rated as 40 
percent disabling; cervical myelopathy involving the left 
upper extremity, rated as 30 percent disabling; gunshot wound 
scar of the right arm, rated noncompensable; and septoplasty, 
rated noncompensable.  The combined schedular evaluation is 
100 percent.

2.  The probative and competent medical evidence of record 
does not establish that the veteran has no effective function 
remaining, which, as to acts of grasping, manipulation, etc., 
in the case of either hand, or of balance and propulsion, 
etc., in the case of either foot, other than what would be 
equally well serviced by an amputation stump at the site of 
election below either elbow or knee with use of a suitable 
prosthetic appliance.

3.  The probative and competent medical evidence of record 
does not establish that the veteran has extremely unfavorable 
complete ankylosis of either knee, or complete ankylosis of 2 
major joints of either lower extremity, or shortening of the 
lower extremity of 3 1/2 inches (8.9 cms.) or more.

4.  The probative and competent medical evidence of record 
does not establish that the veteran has complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of the upper and lower extremities have not been met.  
38 U.S.C.A. §§ 1114 (k)(l), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
September 1987 the veteran was noted to have progressive 
weakness and spasticity of the upper extremities which 
occurred two months prior.  In February 1988 he had a 
cervical myelogram which disclosed a large ventral extradural 
defect at C5-6 consistent with a herniated disc.  In early 
January he had a C5-6 anterior diskectomy and was found to 
have a large disc herniated through the posterior 
longitudinal ligament with compression of the spinal cord.

In July 1988 the RO granted entitlement to service connection 
for cervical myelopathy with paraparesis and severe 
radiculopathy of both upper extremities secondary to C5-6 
herniated disc with assignment of a 60 percent evaluation.

In February 1993 the veteran filed a claim of entitlement to 
special monthly compensation for loss of use of both upper 
and lower extremities.

VA conducted orthopedic and neurological examinations of the 
veteran in March 1993.  The examiner recorded that no records 
were available at the time of the examination.  It was noted 
by history that in 1987 while in Honduras on active duty the 
veteran lifted an object weighing 500 pounds on his 
shoulders.  He felt a pop in his neck.  There was no pain 
thereafter.  

A few days thereafter he began to feel a numbness and 
tingling sensation in various parts of his body and developed 
what he described as a right foot drop.  His symptomatology 
worsened until in 1988 he had a myelogram which disclosed a 
cervical myelopathy secondary to disc herniation at C5-6.  He 
subsequently had a diskectomy and vertebral fusion.  
Following the surgery his symptoms remained the same without 
any progression or getting any better.  The veteran reported 
that he worked at home by rebuilding small engines for 
lawnmowers and sometimes boats.  
The veteran complained of right hand pain, weakness and 
numbness.  He admitted that he could not feel if he had any 
object in his hand, although he felt strength in his right 
hand, and consequently dropped objects.  He complained of 
occasionally stumbling while walking thereby precipitating 
spasticity on the right side with severe shaking on the 
entire right side.  He complained of right leg spasticity 
when he begins movement, and this required use of wheel 
chair.

He complained of left side numbness mainly involving the left 
hand, left side of trunk both anteriorly and posteriorly 
below the nipples and right leg.  He only had pain in his 
left knee which was focal.  His symptoms had limited his 
activities.  He was not able to climb or walk for a long 
period of time, all of which aggravated pain in his knees.  
He admitted that he could not carry any weight, and any 
weight caused pain in the left knee.  He also complained of 
left hand tingling and left lateral calf and anterior thigh 
tingling and numbness.  The veteran related that he was 
unable to use his right hand effectively.  Accordingly, he 
was developing use of his nondominant left hand.  Although he 
ambulated independently and without any crutches or canes or 
wheel chair, he was unable to walk more than three blocks and 
became tired with pain in both knees.  He was also bothered 
by severe spasticity of his lower extremities due to a 
prolonged walk or stress.  He was unable to lift any kind of 
weight.  Examinations concluded in diagnoses of right upper 
extremity impaired sensation, spasticity (sustained clonus), 
impaired use of hand; right lower extremity impaired 
sensation, spasticity; left lower extremity impaired 
sensation spasticity; spastic gait; and easy fatigability.

In January 1995 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO.  A transcript 
of their testimony has been associated with the claims file.

The veteran was afforded a VA special neurological 
examination in March 1998.  The examination concluded in 
pertinent findings of cervical myelopathy, status post 
surgery with right hemiparesis, left hemisensory loss, and 
significant spasticity and clonus bilaterally, but much more 
severe on the right, affecting the right arm as well as the 
right leg.  The examiner recorded it was his opinion that the 
above findings were consistent with a cord lesion and 
consistent with a cervical disk.  It was quite evident on 
examination that the veteran had spasticity and clonus, which 
were objective findings consistent with complaints.  

The examiner advised that although the veteran had 
significant disability, especially in the right arm and right 
leg, it was not equal to amputation.  He was able, with a 
great deal of effort and compensation, to walk and did use 
the hand in activities of daily living as well as in 
manipulation of machinery parts.  

The examiner further advised that the veteran had weakness of 
dorsiflexion of the foot on the right side.  In the setting 
of significant spasticity and sustained clonus, the etiology 
of this was central.  In other words, it was the cord lesion 
which was the cause of the foot drop and not specifically an 
injury to the popliteal nerve.  The distribution of weakness 
and disability was similar.  He did not have atrophy in this 
area, as that would only be seen with a distal nerve lesion 
and was not seen in central paralysis.

VA afforded the veteran a special orthopedic examination in 
March 1998.  The examination concluded in a diagnosis of 
status post cervical spine fusion, healed and solid, with 
well-preserved range of motion and minimal symptoms related 
to the cervical spine itself.

VA conducted a special orthopedic examination of the veteran 
in April 2003.  The examination concluded in diagnoses in 
pertinent part of status post cervical spine disk herniation 
with subsequent upper and lower extremity myelopathy, status 
post cervical spine fusion with reasonable motion.

VA conducted a special neurological examination of the 
veteran in April 2003.  The examiner recorded that the claims 
file had been reviewed in conjunction with the examination.  
He reported he trained to be a large engine mechanic. Because 
he was unable to lift or manage large engines, he worked on 
small engines.  He worked from 7 or 8 o'clock in the morning 
until it was dark at night, and worked 7 days per week.  He 
rebuilt engines completely, such as boat motors and mowers.  
He sat in a chair the entire day.  Someone else lifted the 
engine up for him and placed it on a table.  He had power 
tools as he did not have enough torque with his hand to use 
the regular manual tools.

The veteran complained of constant pain in his neck which 
radiated into the shoulders and down the arms.  Both hands 
went numb or tingled.  The right arm had more of an aching 
feeling.  The left arm had buzzing, tingling, and an 
electrical sensation which was present all the time.  He had 
weakness of his right arm and right leg.

The veteran stated that with the right arm he had difficulty 
with heavy lifting and trouble manipulating tools, tying 
shoelaces, or doing buttons.  He used electrical tools to 
assist him in his work.  He used snaps rather than buttons 
and generally wore slips on shoes.  He could not walk in tall 
grass because he had to lock his knee to walk, and was unable 
to go over uneven ground.  He went hunting every year and 
said that they parked near a lake.  He sat in a chair and 
fished.  When they went hunting, he rode in an all terrain 
vehicle.  He had a special permit to be able to shoot from a 
vehicle.  He stated that going up and down stairs was 
difficult.  He had to have a hand rail and went up one leg at 
a time leading with the left side.

The veteran stated that going down a slope was very 
frightening for him and quite difficult.  He sometimes used a 
walker to go long distances and used a wheel chair, although 
that was primarily due to back pain which worsened with 
prolonged standing or walking.  On several occasions he had 
had sudden episodes where his legs "won't work".  He 
described this as generally when he realized that he had to 
go to the bathroom very quickly and cannot get his legs to 
cooperate.  After several minutes this resolved and he was 
able to walk again.  

In general he fell three to four times a month.  Usually he 
tripped on something and he said he tried to keep things up 
and out of the way to avoid this eventuality.  His wife did 
all of the shopping and housework.  He could not stay on his 
feet for long, although the significant problem in this area 
was low back pain.  He drove a car with automatic shift.  He 
could write with his right hand although it was painful.  He 
could not do any heavy lifting with either arm.  He wore out 
shoes rapidly especially on the right because he dragged the 
foot when walking.  He had never worn a brace on the right 
leg.

Pertinent findings obtained on neurological examination as to 
motor evaluation show the veteran had mild weakness of the 
right hand which was diffuse.  Grip strength was 4+/5.  
Extension of the fingers was 4+/5.  Thumb and little finger 
opposition was 4+/5 in the right hand.  The left hand was 
normal.  Biceps, triceps and deltoid were normal.  He had 
increased tone in the right arm.  On one occasion he had 
development of spasm with his hand going into a fist, 
although he was able to open it partially spontaneously and 
use his left arm to open the fingers the rest of the way.  In 
the right leg, hip flexion was 4/5, extension at the knee was 
4+/5, dorsiflexion of the right foot was 4-/5, eversion of 
the right foot was 4-/5, extension of the toes was 3/5.  He 
had markedly increased tone in the right leg.  

On sensory examination he reported tingling and burning 
sensations in the left arm.  He could feel light touch and 
pinwheel, although he said in both arms this felt dull.  The 
sensations were stronger in the feet and more symmetrical in 
the feet.  He had normal vibratory sense and position 
sensation. Pin and light touch were also symmetrical and he 
felt the pokes of the pinwheel where as in his arms he 
reported only feeling the pressure.  Coordination testing 
disclosed rapid movement of the fingers was slower with the 
right hand than with the left hand.  Gait showed 
circumduction of the right leg and there was also decreased 
arm swing of the right arm.  Balance was such that he could 
not stand with feet together and could not tandem walk.  
Reflexes were 4+ in the right arm, 5+ in the right leg with 
five beats of clonus at the right ankle.  On the left side 
biceps were 3+, brachioradialis and triceps 2+, the left knee 
4+, the left ankle 4+ with two beats of clonus and the toes 
appeared down going, although there was a great deal of 
withdrawal.


The examination diagnoses were cervical myelopathy secondary 
to herniated disk at C5-6.  The veteran was status post 
surgery with fusion at C5-6.  He had the following sequelae: 
Spasticity of the right side with sustained clonus, increased 
tone and intermittent cramping or spasm sensations that can 
occur spontaneously or secondary to stimulation; Weakness of 
the right side, on this occasion he was weaker on the right 
hand than on previous examination and remained with 
significant weakness in the right leg, he walked 
independently although occasionally used a walker, he used a 
wheel chair primarily due to back pain, and he feel three or 
four times a month.

The examiner noted that the veteran had significant weakness 
of the right side of the body and numbness in both arms, but 
more prominently in the left side of the body.  These 
findings were consistent with cervical neck dysfunction with 
cord injury.  It was noted he was quite weak in the right 
leg, but did manage to walk independently.  The degree of 
spasticity, which he experienced probably assisted him in 
this endeavor.  

In this sense, he did not have complete loss of use of the 
extremity of either the arm or the leg, as he did not require 
braces and did have some function of each extremity.  The 
examiner noted that some of this was achieved by significant 
determination on the part of the veteran.


Criteria

A veteran who has suffered the loss of use of a hand and/or 
foot shall be entitled to special monthly compensation.  
38 U.S.C.A. § 1114 (k)(l) (West 2002).

Loss of use of a hand or foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  




The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (9 cms.) or 
more, will be taken as loss of use of the hand or foot 
involved.

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 1994 rating decision, the 
November 1994 Statement of the Case (SOC), the January 1995 
Hearing Officer's Decision, the February 1995, June 2000, and 
August 2004 Supplemental Statements of the Case (SSOCs) the 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claim for special 
monthly compensation for loss of use of the upper and lower 
extremities.  

In addition, in May 2002 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  



The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  The veteran did not respond to the letters.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  

Thereafter, the case was readjudicated and a SSOC was 
provided to him.  No further communication was received from 
him.  He has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claim at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
As noted above, it is also relevant that the veteran did not 
respond to this notice.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The veteran has undergone several VA examinations to provide 
information regarding the current status of his cervical 
myelopathy involving the upper and lower extremities and to 
obtain the requisite medical opinions.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Special Monthly Compensation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran in this case seeks entitlement to special monthly 
compensation for loss of use of his upper and lower 
extremities.  There exists no doubt as to the nature and 
extent of severity of his service-connected cervical 
myelopathy involving his four extremities as he is rated 100 
percent disabled.  The veteran is severely disabled, and the 
three examinations he was afforded to ascertain whether he 
had lost the use of any extremity revealed the many 
difficulties with which he must contend on a daily basis.  

Despite the many disabling manifestations of the veteran's 
cervical myelopathy and its adverse effects in his daily life 
situation, he nevertheless manages to carry on a full life 
with such activities as employment, hunting, fishing, etc.  
The Board does not mean to diminish the level of impairment 
experienced by the veteran in his daily life situation, and 
certainly can appreciate his perceptions for feeling that he 
has in effect lost the use of his upper and lower 
extremities.  In this regard, he is subject to daily pain, 
tingling, numbness, failure, and unpredictability as to how 
his service-connected disability will pose obstacles to his 
attempts to complete his daily activities.

The Board is not unsympathetic to the veteran's daily 
struggle with the disabling manifestations of his service-
connected disability which undoubtedly has resulted in 
significant extremity limitations on function.  



Nevertheless, the Board must apply the pertinent governing 
criteria to this case which does not show that despite the 
profound disablement apparent demonstrated on three VA 
examinations, there has not yet been shown loss of use of any 
extremity.  Competent medical opinion of record shows that 
the veteran's limited use of the four extremities does not 
equate to amputation of any limb.  

In the opinion of the most recent VA medical specialist of 
record, despite the weakness, spasticity, etc. experienced in 
the extremities, the veteran has not yet reached the point of 
loss of use any extremity.

The veteran is a lay person who has expressed an opinion that 
he has lost the use of his extremities as the result of his 
service-connected cervical myelopathy.  He is not competent 
to opine as to medical diagnoses.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to special monthly compensation for loss of 
use of the upper and lower extremities.  38 U.S.C.A. § 1114 
(k)(l), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.63 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to special monthly compensation for loss of use 
of the upper and lower extremities.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to special monthly compensation for loss of use 
of the upper and lower extremities is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


